              Case 2:17-cr-00112-RAJ Document 84 Filed 07/13/20 Page 1 of 1




1                                                            The Honorable Richard A. Jones
2
3
4
5
6
                        UNITED STATES DISTRICT COURT FOR THE
7                         WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
8
9      UNITED STATES OF AMERICA,                       NO. CR17-0112 RAJ
10                          Plaintiff
                                                       ORDER GRANTING UNITED STATES’
11                     v.                              MOTION TO FILE A BRIEF IN EXCESS
                                                       OF TWELVE PAGES
12     EDWARD BUI,
13     a/k/a MICAH BUITRON,

14                          Defendant.
15
           The Court, having reviewed the Motion of the United States to File a Brief in
16
     Excess of Twelve Pages, hereby states: IT IS HEREBY ORDERED that the Motion
17
     (Dkt. #79) is GRANTED. The United States may file its Response to Defendant Edward
18
     Bui’s Motion for Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) that does
19
     not exceed 15 pages in length.
20
           DATED this 13th day of July, 2020.
21
22
23
                                                    A
24                                                  The Honorable Richard A. Jones
                                                    United States District Judge
25
26
27
28
      ORDER GRANTING UNITED STATES’ MOTION TO                          UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
      FILE A BRIEF IN EXCESS OF TWELVE PAGES /
                                                                        SEATTLE, WASHINGTON 98101
      United States v. Bui, CR17-0112 RAJ - 1                                 (206) 553-7970
